Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 8-26-2022 Amendment was received.  Claims 1, 3, 5, 7-11, and 14 were amended.  Claims 6 and 15 were cancelled.  New Claims 16 were presented.  Claims 1-5, 7-14, and 16 are pending and examined in this action. 

Claim Objections
Claims 2-5 and 7-14 are objected to because of the following informalities: “characterised” should be “characterized.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 71-4 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is objected to as it does not contain a transitional phrase.  As such, it is unclear where the preamble beings and ends and where the body of the claim begins.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 1, the at least one stamping unit being arranged eccentrically and/or axially offset to the guide axle,” is indefinite.  Applicant has only provided a single embodiment (see Figs. 1-2).  As such, it is unclear what is the difference between being arranged “eccentrically” and being arranged “axially offset” as only one embodiment was disclosed.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 7, “away from the slot nut,” lacks antecedent basis.  Claim 7 depends from Claim 2.  A slot nut was not introduced in Claims 1-2, but in Claim 5.  Did Applicant intend Claim 7 to depend from Claim 5 or Claim 2?  The claims were examined as best understood.  Appropriate correction is required.  
In re Claim 8, “is connected solidly to the tool upper body,” is indefinite.  Specifically, it is unclear what is “connected solidly” and what is not “connected solidly.”  Does this mean that is does not move or does not become disassembled?  The claims were examined as best understood. Appropriate correction is required. 
In re Claim 10, “so that it is offset,” is indefinite.  It is unclear what “it” is referring to.  Is “it” referring to the at least one stamping unit or some other limitation?  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 11, “designed separately” is indefinite.  The examiner notes that the claims are directed to the structure of the device and not the method of design.  As such, it is unclear what “designed separately”  means.  Does this require the user to design something or does this mean that these structures are separate parts?  The claims were examined as best understood.  Appropriate correction is required. 
  In re Claim 11, “another spring” is indefinite.  Claim 11 depends from Claim 1 which does not require a spring.  As such, it is unclear what ‘another spring” means as it implies that this is the second spring.  however, only one spring (“another spring”) is required.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 16, “the at least one stamping unit being arranged eccentrically and/or axially offset to the guide axle,” is indefinite.  Applicant has only provided a single embodiment (see Figs. 1-2).  As such, it is unclear what is the difference between being arranged “eccentrically” and being arranged “axially offset” as only one embodiment was disclosed.  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,048,385 to Eckert.

In re Claim 1, Eckert teaches a stamping tool (see Fig. 1) with a tool upper body (see Fig. 3, structure #61), a tool lower body arranged separately from the tool upper body (see Fig. 3, lower structure in Fig. 3, i.e. structure surrounding P’), at least one stamping unit (P’), and a guide axle (see Fig. 3, center post #92) arranged centrally which extends partly through the tool upper body and the tool lower body (see Fig. 3), the at least one stamping unit being arranged eccentrically and/or axially offset to the guide axle (as best understood, the axis of punch P’ is adjacent from the center axis #93), wherein the tool upper body is movable relative to the tool lower body and the guide axle guides the movement of the tool upper body (see Col. 5, ll. 56 -  Col. 6, ll. 13).  

In re Claim 2, Eckert teaches a tool characterised by at least two bolts which are arranged eccentrically and/or extend partly through the tool upper body and the tool lower body (see annotated Fig. 5, below).


    PNG
    media_image1.png
    632
    539
    media_image1.png
    Greyscale


In re Claim 3, Eckert teaches a tool characterised in that a cross section of the tool upper body and/or the tool lower body is circular with respect to the guide axle and the bolts are arranged radially to the guide axle (see annotated Fig. 5, above).  

In re Claim 4, Eckert teaches a tool characterised in that the bolts are arranged along a circumference of the tool upper body and/or of the tool lower body with a gap between each (see Figs. 3-5, teaching the bolts arranged along the circumference of the upper tool body and the tool lower body – the examiner notes that there is a gap between each – see Figs. 3-5).
 
In re Claim 8, Eckert teaches a tool characterised in that a. the guide axle  is connected solidly to the tool upper body (as best understood, the guide axle , i.e. post #92,is connected in the assembly and is solidly connected in at least one degree – the claim was examined a best understood) and/or that b. the guide axle is movable relative to the tool lower body.  

In re Claim 9, Eckert teaches a tool characterised in that a. the tool upper body and the tool lower body are arranged coaxially to one another (see Figs. 3-5, the two moving parts are arranged to move along axis #93) and/or that b. the tool lower body guides the at least one stamping unit (both the upper and lower tool bodies guides the stamping unit, i.e. punch P’).  

In re Claim 10, Eckert teaches a tool characterised in that the at least one stamping unit is arranged so that it is offset with respect to the guide axle (see Figs. 3-5, showing P’ offset with respect to axis #93).  

In re Claim 11, Eckert teaches a tool characterised in that the at least one stamping unit has a stamping die (see Fig. 3-5, #60) and a stamping punch (see Figs. 3-4, P’) designed separately from the stamping die (see Figs. 3-4, #60 is a different part than P’), wherein a. during a stamping process, the stamping punch exerts a compressive force on the stamping die (during the process in Eckert, #60 exerts a compressive force on P’ – see e.g. Figs. 3-4) and/or wherein b. during the stamping process, the stamping punch tensions another spring (during the process of Eckert, #60 tensions elastic member #104 – the claims were examined as best understood).  

In re Claim 12, Eckert teaches a tool characterised in that the stamping die has a T-shaped stamping head.  Under the broadest reasonable interpretation, Eckert teaches a t-shape structure in #60 – see annotated Fig. 3, below. 

    PNG
    media_image2.png
    730
    891
    media_image2.png
    Greyscale

In re Claim 13, Eckert teaches a tool characterised in that the tool lower body has a base plate which houses at least one stripper (see Figs. 3-4, stripper #68).  

In re Claim 14, Eckert teaches a tool characterised in that the at least one stripper is connected non-rotatably with the at least one stamping unit.  (See Col. 4, ll. 18-32 teaching the strippers being non-rotatable.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,048,385 to Eckert.
 
In re Claim 8, Eckert does not teach one of the alternatives, namely that b. the guide axle is movable relative to the tool lower body.    Eckert teaches the guide axle movable relative to the tool upper body.  However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to orient the structure of Ecker such that instead of the guide axle fixedly attached to the tool lower body, the guide axil is fixedly attached to the tool upper body.  Such a modification would have been within the level of ordinary skill because it has been held that rearranging the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Here, there are only two options.  Either the guide axle is fixed to the lower body and the upper body moves or the guide axle is fixed to the upper body and the lower body moves.  Either case is within the level of ordinary skill in the art as there are a finite number of choices (two) and in both cases relative movement occurs. 

Claim(s) 5, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,048,385 to Eckert in view of DE 19527940 C1.

In re Claim 5, Eckert teaches a Stamping tool according to claim 2, but does not teach a tool characterised in that one end of one of the at least two bolts is connected to a slot nut arranged in a recess in the tool lower body, wherein there is clearance between the slot nut and the recess.

However, DE 19527940 C1 teaches that it is known in the die art to provide a slot nut (see DE 19527940 C1, translation, Fig. 2 and Fig. 4, slot nut #30 and #38) arranged in a recess in a tool body, wherein there is a clearance between the slot nut and the recess (see DE 19527940 C1, translation, Fig. 2 and Fig. 4, slot nut #30 and #38).  In the same field of invention, production dies, it would have been obvious to one of ordinary skill in the art to replace the threaded stud of Eckert with a bolt and slot nut arranged in a recess as taught by DE 19527940 C1.  Doing so allows the user to adjust the position of the threaded stud, which allows the position of the die to be adjusted reducing time and expense of ensuring the proper location of the stud as the slot nut allows the position to be adjusted. 

In re Claim 7, Eckert, teaches a tool characterised by a. a spring (see Eckert, Fig. 2 showing a spring #54) which is supported at one end at an end of one of the at least two bolts away from the slot nut  and/or b. a bushing arranged in the tool upper body through which the bolt extends (under the broadest reasonable interpretation, the aperture in which the blot is located in Fig. 3 of Eckert is a bushing in that it is an extended aperture in which the bolt is located, i.e. it is the same internal structure as a bushing).

Eckert does not teach two bolts away from the slot nut.  However, DE 19527940 C1 teaches that it is known in the die art to provide a slot nut (see DE 19527940 C1, translation, Fig. 2 and Fig. 4, slot nut #30 and #38) arranged in a recess in a tool body, wherein there is a clearance between the slot nut and the recess (see DE 19527940 C1, translation, Fig. 2 and Fig. 4, slot nut #30 and #38).  In the same field of invention, production dies, it would have been obvious to one of ordinary skill in the art to replace the threaded stud of Eckert with a bolt and slot nut arranged in a recess as taught by DE 19527940 C1.  Doing so allows the user to adjust the position of the threaded stud, which allows the position of the die to be adjusted reducing time and expense of ensuring the proper location of the stud as the slot nut allows the position to be adjusted. 

In re Claim 16, Eckert teaches a stamping tool (see Fig. 1) comprising: 
a tool upper body (see Fig. 3, structure #61); 
a tool lower body arranged separately from the tool upper body (see Fig. 3, lower structure in Fig. 3, i.e. structure surrounding P’); 
at least one stamping unit (see Figs. 3-4, P’) and a guide axle (see Fig. 3, center post #92) arranged centrally which extends partly through the tool upper body and the tool lower body (see Fig. 3); 
at least two bolts which are arranged eccentrically and/or extend partly through the tool upper body and the tool lower body (see annotated Fig. 5 under the rejection of Claim 2, above); 
the at least one stamping unit being arranged eccentrically and/or axially offset to the guide axle (see Figs. 3-4, showing P’ offset from axis #39), wherein the tool upper body is movable relative to the tool lower body and the guide axle guides the movement of the tool upper body (see Col. 4, ll. 18-32 teaching the strippers being non-rotatable.).

Eckert does not teach where one end of at least one bolt is connected to a slot nut arranged in a recess in the tool lower body, wherein there is clearance between the slot nut and the recess.

However, DE 19527940 C1 teaches that it is known in the die art to provide a slot nut (see DE 19527940 C1, translation, Fig. 2 and Fig. 4, slot nut #30 and #38) arranged in a recess in a tool body, wherein there is a clearance between the slot nut and the recess (see DE 19527940 C1, translation, Fig. 2 and Fig. 4, slot nut #30 and #38).  In the same field of invention, production dies, it would have been obvious to one of ordinary skill in the art to replace the threaded stud of Eckert with a bolt and slot nut arranged in a recess as taught by DE 19527940 C1.  Doing so allows the user to adjust the position of the threaded stud, which allows the position of the die to be adjusted reducing time and expense of ensuring the proper location of the stud as the slot nut allows the position to be adjusted.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The indicated allowability of claim 6 is withdrawn in view of the newly discovered reference(s) to US 5,048,385 to Eckert in view of DE 19527940 C1.  Rejections based on the newly cited reference(s) are listed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724